Title: 8th.
From: Adams, John Quincy
To: 


       I went out with Mr. Harrison, Mrs. Swift, and Miss Riché, to Content to see Lady Wheate, who is one of the most reputed beauties in the Town. I own I do not admire her so much as I expected to, before I saw her. She is like too many, of the handsome Ladies here, very affected. The most pleasing Characters here, are of those who are pretty without enjoying any share of beauty. When shall I see a beauty without any conceit? Dined at the Presidents with a large Company among others Genl. Greene, Governor Clinton, Mr. Osgood and Mr. W. Livingston. In the evening I went and drank tea, at Miss S. Livingston’s, where there was a large Company of Ladies. Miss Riché, sung again and repeated the former songs. Notwithstanding the admiration my friend Harrison has for her, I think upon closer examination, that she is not free from that affectation which some Ladies here seem to take for grace.
       I endeavoured to excuse myself to Miss Livingston for not having waited on her before, but she said I should do better if I made no apology at all. Madam de Marbois too appeared very cold, and I fear I have offended many persons by not waiting on them, which I have not been able to do. Miss van Berkel was sociable.
      